Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 2, 10, and 12 objected to because of the following informalities:  The claim limitations repeat the word “the” (e.g. claim 2: sending a parking response message to the the communication device).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a method (i.e. process), claims 11-15 recite a system (i.e. machine). Therefore claims 1-15 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations of detecting that a vehicle is parked; determining a geographical vehicle position data of the parked vehicle; generating a parking request message wherein the parking request message comprising the geographical vehicle position data; sending the parking request message; receiving the parking request message; determining at least a first vehicle parking fee service provider among plural of available vehicle parking fee service providers that is available for receiving payment of the vehicle parking fee where the vehicle is parked; sending a parking response message comprising data associated with the a least first vehicle parking fee service provider; displaying selection information associated with the at least first vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked; and receiving selection input by a user wherein the selection input selecting the at least first vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked. The limitations correspond to mental processes (observation, evaluation, judgment and opinion) as well as certain methods of organizing human activity (commercial interactions). Therefore, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a sensor, vehicle parking management server, communication device, user interface, and processing circuitry (claim 11). The sensor amounts to no more than generally link the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The remaining computer components (server, communication device, user interface, and processing circuitry) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 10 recites the limitation that the parking response message to the communication device comprising data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application. The claim recites the additional elements of the communication device, web address, and software application. The additional elements merely amount to implement the judicial exception via a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
Dependent claims 4, 6, 13, and 15 recite additional element(s) that are eligible. The sensors (gearbox indicator and GPS for sensing driving to non-movement state) amount to more than simply applying the elements to a technological environment, and are eligible.
Dependent claims 2, 3 5, 7-9, 11, 12, and 14 recite additional limitations and elements that are further directed to the abstract idea. Therefore, claims 2, 3 5, 7-9, 11, 12, and 14 are also rejected under 35 U.S.C.101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Garza (2015/0170518) in view of Stefan (US 2015/0015709) further in view of Stefik (2012/0095790).

Claim 1: 
Rodriguez Garza discloses method for simplifying payment of a vehicle parking fee for a user, the method comprising: (Rodriguez Garza ¶0023 disclosing a method in parking systems)
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not explicitly disclose a sensor for sensing a vehicle being parked. Stefan discloses this limitation:
detecting, by a sensor, that a vehicle is parked; (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include a sensor for sensing that a vehicle is parked as taught by Stefan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).



Rodriguez Garza, as modified above, discloses the following limitations:
determining a geographical vehicle position data of the parked vehicle; (Rodriguez Garza ¶0013 disclosing the electronic device fixed in the car determining the geographical location of the vehicle when the vehicle is parked; ¶0026 disclosing initialization of the operating parking cycle may be done by automatically stopping the vehicle for a certain period of time, for some predetermined hours) 
generating a parking request message to a vehicle parking management server wherein the parking request message comprising the geographical vehicle position data; (Rodriguez Garza ¶0026 disclosing receiving a request for more parking time for the vehicle (parking request); also ¶0026 disclosing that the initialization of the parking cycle may be done automatically by stopping the vehicle for a certain period of time, by the geographical location, etc.; user may request for more parking time for the vehicle; ¶0033 disclosing the location of the vehicle being taken into account such as once the vehicle is parked, a fee is determined to deduct the time based on this rate once the vehicle is parked; if time is about to run out, the user may request more parking time (parking request))
sending the parking request message to the vehicle parking management server from a communication device; (Rodriquez ¶0025 disclosing the user requesting more parking time to the server via their wireless communication device and the server sending an update to the device to update the status)
receiving the parking request message at the vehicle parking management server; (Rodriguez Garza ¶0015 and ¶0016 discloses the user sending a request to the server via 
determining, by the vehicle parking management server, at least a first vehicle parking fee service provider among plural of available vehicle parking fee service providers that is available for receiving payment of the vehicle parking fee where the vehicle is parked; (Rodriguez Garza ¶0033 disclosing determining a parking fee; ¶0015 disclosing the appropriate charge for the requested amount of time being determined; ¶0025 discloses the server can be managed by a plurality of service providers and administered by a plurality of service providers) and
sending a parking response message to the communication device comprising data associated with the a least first vehicle parking fee service provider; (Rodriguez Garza ¶0025 disclosing the server sends update information to the device to update the status; ¶0033 also disclosing the server may communicate that the authorized time is about to run out, the time will be granted according to a bonus, pre-bonus, credit or payment from the user for the manager or service provider who manages the serve)

Rodriguez Garza discloses displaying information regarding the status of the vehicle parking, but does not explicitly disclose displaying, via a user interface of the communication device, selection information associated with the at least first vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked. Stefik does:
displaying, via a user interface of the communication device, selection information associated with the at least first vehicle parking fee service provider available  extending a reservation of a vehicle already parked; parking reservation being executed with the motorist checks in (the check in process being done after a vehicle is parked and may be executed remotely and electronically using a mobile device (¶0085 and ¶0087); ¶0098 disclosing the user may select terms of the parking agreement if they want to hold a space)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include displaying, via a user interface of the communication device, selection information associated with the at least first vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked as taught by Stefik. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan in order to permit the driver to extend the fixed parking period from his mobile device (Stefik ¶0098).

Rodriguez Garza, as modified above, discloses the following limitation:
and receiving selection input by a user, via the user interface of the communication device, wherein the selection input selecting the at least first vehicle parking fee service provider available for receiving payment of the vehicle parking fee 

Claim 4: The method according to claim 1, 
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not disclose sensors for detecting that a vehicle is being parked, the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position. Stefan discloses this limitation:
wherein the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza to include the sensor is a gearbox indicator sensor for sensing if the gear shift lever is in parking position as taught by Stefan in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 5: The method according to claim 1, 
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not explicitly disclose a parking sensor for sensing if the vehicle is in a parking space. Stefan discloses this limitation:
wherein the sensor is a parking sensor for sensing if the vehicle is in a parking space. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include a parking sensor for sensing if the vehicle is in a parking space as taught by Stefan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 6: The method according to claim 1, 
Rodriguez Garza  discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not disclose a sensor for detecting that a vehicle is being parked, the sensor being a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state. Stefan discloses this limitation:
wherein the sensor is a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state. (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rodriguez Garza to include the sensor is a global positioning system receiver for sensing if the vehicle going from a driving state to a non-movement state as taught by Stefan in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there (Stefan ¶0028).

Claim 8: The method according to claim 1, 
While Rodriguez Garza discloses a parking request, Rodriguez Garza does not explicitly disclose the parking request message further comprising identification data comprising any of an identification data of a vehicle or an identification data of the user of the vehicle. Stefik discloses the limitation:
wherein the parking request message further comprising identification data comprising any of an identification data of a vehicle or an identification data of the user of the vehicle. (Stefik ¶0057 disclosing then booking a reservation, the user’s identification is indicated or provided to a parking device, the parking device can include a camera to read the license plate of a motorist’s vehicle)


Claim 9: The method according to claim 1, wherein the communication device is a communication device installed in the vehicle and/or a communication device associated with the user of the vehicle. (Rodriguez Garza ¶0025 disclosing the user using his mobile wireless communication device; and also a device installed in the vehicle; requesting more parking time to the server via their wireless communication device (user device) and the server sending an update to the device (installed) to update the status)

Claims 11 and 14 – 
Claims 11 and 14 are directed to a system. Claim 11-14 recite limitations that are parallel in nature as those addressed above for claims 1 and 5, which are directed towards a method. Claims 11 and 14 are therefore rejected for the same reasons as set forth above for claims 1 and 5, respectively. Furthermore, claim 1 recites: 
A vehicle parking management system for simplifying payment of a vehicle parking fee for a user, the system comprising: a vehicle parking management server; a communication device for communicating with the vehicle parking management server; a 
Rodriguez Garza discloses sensors pertaining to an alarm system detecting the violation of a vehicle, but does not explicitly disclose a sensor for sensing a vehicle being parked. Stefan discloses this limitation:
a sensor for sensing that a vehicle is parked; (Stefan ¶0028 disclosing the detection of a parking situation from a GPS system including a gearbox (sensor) selection setting; the parking assistance system is monitored in order to determine whether the vehicle is on a parking space and has been brought to rest there and especially has been parked there)
The motivation for making this modification to the disclosure of Rodriguez Garza is the same as that set forth above, in the rejection of claim 1.

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 6.
s 2, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Garza (2015/0170518) in view of Stefan (US 2015/0015709) further in view of Stefik (2012/0095790) further in view of Todasco (2016/0133134).

Claim 2: The method according to claim 1 comprising: 

Rodriguez Garza discloses that the plurality of service providers can be present through one or a plurality of respective servers in order to have free competition in the service and thus favor prices for the customer/user (Rodriguez Garza ¶0034). Rodriguez Garza does not explicitly disclose a second vehicle parking fee service provider, although implied. Todasco explicitly discloses this limitation, and thus discloses the following limitations:
sending a parking response message to the communication device comprising data associated with a first vehicle parking fee service provider and a second vehicle parking fee service provider; (Todasco ¶0053 disclosing the communication module communicating merchant parking spot offers to the user device; ¶0050 discloses various merchants may give offers (including competitor stores) to encourage the user to visit their store)
displaying, via a user interface of the communication device, selection information associated with the first vehicle parking fee service provider and selection information associated with the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked; (Todasco ¶0050 disclosing Merchant A offering a parking deal, Merchant B offering a parking 
Regarding the limitation of the vehicle being parked, refer to claim 1 where Rodriguez Garza discloses this limitation.
and receiving selection input by a user, via the user interface of the communication device, wherein the selection input selecting one of the first vehicle parking fee service provider or the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked. (Todasco ¶0053 disclosing the user selecting one of the merchant parking spot offers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include sending a parking response message to the communication device comprising data associated with a first vehicle parking fee service provider and a second vehicle parking fee service provider; displaying, via a user interface of the communication device, selection information associated with the first vehicle parking fee service provider and selection information associated with the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked; and receiving selection input by a user, via the user interface of the communication device, wherein the selection input selecting one of the first vehicle parking fee service provider or the second vehicle parking fee service provider available for receiving payment of the vehicle parking fee where the vehicle is parked as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, further in view of Stefik in order to 

Claim 7: The method according to claim 1, wherein determining, by the vehicle parking management server, at least a first vehicle parking fee service provider further comprising 

Rodriguez Garza discloses that the plurality of service providers can be present through one or a plurality of respective servers in order to have free competition in the service and thus favor prices for the customer/user (Rodriguez Garza ¶0034). Rodriguez Garza does not explicitly disclose a second vehicle parking fee service provider, although implied. Todasco explicitly discloses this limitation, and thus discloses the following limitations:
sending, from the vehicle parking management server to plural vehicle parking fee service providers, an availability request message comprising the geographical vehicle position data; (Todasco ¶0044 discloses the user entering or approaching the parking lot and is detected by beacons; ¶0045 disclosing the beacons communicates location and user device details to the communication module; ¶0046 discloses the communication module receives the location of the user and determines merchants in the vicinity; the merchant servers are maintained by one or more businesses and offers services to the user (¶0021))
and receiving, at the vehicle parking management server from plural vehicle parking fee service providers, an availability response message indicating the availability of receiving payment of the vehicle parking fee where the vehicle is parked. (Todasco ¶0050 disclosing Merchant A offering a parking deal, Merchant B offering a parking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include sending, from the vehicle parking management server to plural vehicle parking fee service providers, an availability request message comprising the geographical vehicle position data; and receiving, at the vehicle parking management server from plural vehicle parking fee service providers, an availability response message indicating the availability of receiving payment of the vehicle parking fee where the vehicle is parked as taught by Todasco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, further in view of Stefik in order to provide incentives, deals, and/or promotions to get the user to visit their establishment (Todasco ¶0050).

Claim 10: The method according to claim 1, 
Rodriguez Garza discloses a parking response message, but does not explicitly disclose that the parking response message comprises data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application. Todasco discloses this limitation:
wherein the parking response message to the communication device comprising data that is any of a web address; a pointer to a software application; a login information; a pre-configured input information or a request to run a software application. (Todasco ¶0050 disclosing the response being offers and incentives or promotions from merchants based on where the user shops (pre-configured input information))


Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Garza (2015/0170518) in view of Stefan (US 2015/0015709) further in view of Stefik (2012/0095790) further in view of Vossoughi (2016/0133134).

Claim 3: The method according to claim 1 comprising: 
Rodriguez Garza discloses receiving parking payments, but does not explicitly disclose displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider. Vossoughi discloses this limitation:
displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider. (Vossoughi ¶0055 disclosing upon return to the vehicle e(parked) the driver uses the app to stop the timer; the end of the parking signal received by the parking servers activates them to complete the parking payment transaction by recording the total parking time; upon completion of the transaction, all information is recorded on the vehicle driver’s parking account (Scenario 1 Figs. 8-11-8-16))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodriguez Garza to include displaying, via a user interface of the communication device, instructions to the user how to make payment of the vehicle parking fee to the selected vehicle parking fee service provider as taught by Vossoughi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rodriguez Garza in view of Stefan, further in view of Stefik in order to free a driver from the hassles and inconvenience of paying for parking, an possibly eliminate parking meter machines (Vossoughi ¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628


/D.N.S./Examiner, Art Unit 3628          

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628